
	
		I
		112th CONGRESS
		2d Session
		H. R. 3876
		IN THE HOUSE OF REPRESENTATIVES
		
			February 1, 2012
			Mr. Rivera introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To prohibit the Secretary of the Interior from leasing
		  Federal lands to any person who has violated the Trading with the Enemy Act or
		  who conducts business with a state sponsor of terrorism, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Reinforcing Existing Permit Sanctions
			 On Leases Act.
		2.Restriction on
			 eligibility for leases
			(a)RestrictionThe Secretary of the Interior shall not
			 issue any lease of Federal lands (including submerged lands) to—
				(1)any person who has
			 violated the Trading with the Enemy Act (50 U.S.C. App. 1 et seq.);
				(2)any person who
			 conducts business with a state sponsor of terrorism; or
				(3)any person 5
			 percent or more of which is owned or controlled by one or more persons who
			 conduct business with a state sponsor of terrorism.
				(b)DefinitionIn subsection (a), the term state
			 sponsor of terrorism means any country the government of which the
			 Secretary of State has determined has repeatedly provided support for acts of
			 international terrorism pursuant to—
				(1)section 6(j) of the Export Administration
			 Act of 1979 (50 U.S.C. App. 2405(j)) (as continued in effect pursuant to the
			 International Emergency Economic Powers Act);
				(2)section 620A of
			 the Foreign Assistance Act of 1961 (22 U.S.C. 2371); or
				(3)section 40 of the
			 Arms Export Control Act (22 U.S.C. 2780).
				
